NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 25 June 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the feature of the extraction using an entry member entering the nozzle blocking member.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an entry member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “a second plunger” is confusing because it is unclear if there is a first plunger. Claims 2-8 are rejected for the same reason due to their dependency upon said claim.
Regarding claim 2, it is unclear if “an entry member” in line 7 refers to the same entry member previously recited in claim 1, upon which said claim depends, or to a different entry member.
Regarding claim 8, it is unclear what component(s) is performing the sensing and the enabling steps or how they are performed. 
Regarding claim 10, it is unclear if “a second plunger” in line 1 of said claim refers to the same as the second plunger recited previously in claim 9, upon which said claim depends, or to a different plunger. Additionally, there is insufficient antecedent basis for “the second plunger cap” in line 4 of said claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (U.S. Patent Application Pub. No. 2014/0371048) in view of EP 2495302 (Moon).
Regarding claim 9, Ra et al. discloses A centrifugal container 10 used in a centrifugation method for extracting a target component from an object to be processed 
EP 2495302 discloses  a second plunger 30 and/or 31 movably received in the second space and varying a volume of the second space (para. [0065]; Fig. 4-7). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal container of Ra et al. with the type of second plunger taught by EP 2495302 for the purpose of squeezing the isolated blood smoothly through slope of opening of the path 14 (para. [0061]).
Regarding claim 10, Ra et al. discloses wherein the second plunger 30 includes a second plunger coupled to an outer surface of the second container portion 16 and having a hole at the center thereof, a second plunger hub 36 provided inside the second container portion and having an outer end coupled to the second plunger cap 34, and a 
Regarding claim 11, Ra et al. discloses wherein the end of the nozzle blocking member 48 is covered with a sealing cap to basically maintain the end of the nozzle blocking member in the sealing state (para. [0036]).
Regarding claims 12 and 13, Ra et al. does not disclose a first plunger movably received in the first space and varying the volume of the first space; wherein the centrifugal container includes an injection port which is in communication with the first space, and the injection port is in communication with the inside of the first space through the first plunger. 
EP 2495302 discloses a first plunger 20 movably received in the first space and varying the volume of the first space; wherein the centrifugal container includes an injection port 23 which is in communication with the first space, and the injection port is in communication with the inside of the first space through the first plunger (Fig. 5). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal container of Ra et al. with the plunger and port of EP 2495302 for the purpose of injecting blood to be centrifuged (para. [0063]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (U.S. Patent Application Pub. No. 2014/0371048) in view of EP 2495302 (Moon), as applied to claim 9 above, and further in view of Pennie (U.S. Patent Application Pub. No. 2015/0367064).
Regarding claim 14, modified Ra et al. does not disclose wherein a medical valve for selectively blocking or connecting the outside and the first space is mounted on the injection port. The term “medical” is considered functional claim language that is not limited to a specific structure, and therefore covers all devices that are capable of performing the recited function. The examiner considers all valves that are capable of being used in a medical application to be medical valves. If the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007) (The claims were drawn to multiplexer circuit. The patent at issue claimed "coupled to" and "coupled to receive" between various portions of the circuitry. In reference to the claim phrase "input terminals ‘coupled to receive’ first and second input variables," the court held that "the claimed circuit does not require any specific input or connection … [a]s such, ‘coupled to’ and ‘coupled to receive’ are clearly different … [a]s shown in [the figures of the] patent, input terminals … only need to be ‘capable of receiving’ an input variable for the multiplexer circuit as claimed". Therefore, the specification supported the claim construction "that ‘coupled to receive’ means ‘capable of receiving.’"); Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.); In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"). See MPEP 2114. 
Pennie discloses wherein a medical valve 32a for selectively blocking or connecting the outside and the first space is mounted on the injection port (para. [0059]). It would have been obvious for one having ordinary skill in the art to have provided the modified centrifugal container of modified Ra et al. with the valve of Pennie with the purpose of establishing communication with the interior chamber 118a (Fig. 13; para. [0059]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (U.S. Patent Application Pub. No. 2014/0371048) in view of EP 2495302 (Moon), as applied to claim 9 above, and further in view of Dorian et al. (U.S. Patent Application Pub. No. 2004/0182788).
Regarding claims 15 and 16, modified Ra et al. does not disclose wherein the centrifugal container includes an injection port which is in communication with the first space, and the injection port is formed around the upper end of the nozzle and is in communication with the inside of the first space; wherein a medical valve for selectively blocking or connecting the outside and the first space is mounted on the injection port. As discussed above, the term “medical” is considered functional claim language that is not limited to a specific structure, and therefore covers all devices that are capable of 
Dorian et al. discloses wherein the centrifugal container includes an injection port (port that valve 90 is connected to) which is in communication with the first space, and the injection port is formed around the upper end of the nozzle 100 and is in communication with the inside of the first space 82; wherein a medical valve 90 for selectively blocking or connecting the outside and the first space is mounted on the injection port (Fig. 6-9). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal container of modified Ra et al. with the injection port and medical valve of Dorian et al. for the purpose of providing a higher concentration of plasma (para. [0077]).

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, since the prior art does not teach or suggest extracting a target component resuspended in the first space using an entry member capable of entering the nozzle blocking member. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774